Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 4/17/2020, wherein claims 1-16 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed two IDSs (on 8/01/2020, and on 4/17/2020), they are considered.
Foreign Priority
4.	Applicant claims a French priority of 10/18/2017.
Remark
5.	For broad & reasonable interpretation (according to applicant’s specification, the claimed subject matter is using an electronic tag on a device/component to communicate location/route of a vehicle/object, and to control/trigger other functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordin20170328995iary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claims 1-4, and 9-16 are rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski et al., (US Pub. 20170328995 A1) (herein after Marschalkowski), in view of Ricci et al.  (US Pub 20150232065 A1)  (herein after Ricci).
A. Per claims 1, 4, and 16: Marschalkowski teaches a system for guiding at least one vehicle, comprising:
 said vehicle, wherein said vehicle comprises:
a user interface (see Marschalkowski, para. [0006]);
at least one electronic tag affixed to a device of the vehicle (see Marschalkowski et al., para. [0008], [0047], [0070], and [0090]);
a data receiverthe at least one electronic tag (see Marschalkowski et al., para. [0008], [0026], [0275]); and
a radio device, which is configured to communicate bidirectionally (i.e., having ability to transmit/receive) with a remote server (i.e., Fig. 2 of Marschalkowski et al., shows a remote server 164 transmit/receive a tag 206-2 comprising device 204-6 current info. see Marschalkowski et al., para. [0008]” In another aspect, a method is performed at an electronic tag having one or more processors and memory. The method includes: (1) receiving, via a first communication channel, a request to transmit via a radar channel, the request comprising device identification information; (2) determining whether the received device identification information matches device identification information for the electronic tag, where the device identification information for the electronic tag  is stored at the tag; and (3) in accordance with a determination that the received device identification information matches the device identification information for the electronic tag, causing a signal to be transmitted via the radar channel.”see Marschalkowski et al., para. [0008], [0058], [0064]);
a central unit  (CPU) linked to the user interface (this is inherent), the data receiver and the  radio wherein said central unit is configured to transmit information resulting from the data transmitted by the at least one electronic tag, a current position (see Marschalkowski et al., para. [0051]) and a route plan of the boat via the radio device (see Marschalkowski et al., para. [0006]), to the server and receive from said server route plan modification data, which are displayed on the user interface.
	Marschalkowski does not disclose his vehicle is a boat or a ship; however, Ricci teaches that a vehicle can be a boat or a ship or a floating device (see Ricci, para. [0274]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski with Ricci because  they both work toward a vehicle’s navigation including moving objects using available remote communication means to exchange information.
B. Per independent claim 4: Independent claim 4 require corresponding steps to perform above claimed system with lesser limitations comparing to claim 1; therefore, an obvious rejection is also applied with rationales and references set forth.
C. Per dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims an ability to receive a position of a vehicle/craft and to display that position.
Ricci suggests those claimed limitations  (see see Ricci, para. [0274]), Ricci also teaches in para.[0163]-[0164], [0213] and [0251]: capturing a tag’s location, and filtering/comparing/selecting a matching object to display “video data”), and see Ricci, para. [0238] “the location, positioning, and/or placement of the device;”.
Per dependent claims 3, and 9-11: The rationales and references for a rejection of claim 1 are incorporated.
Ricci discloses that a vehicle can be a boat or a ship or a floating device (see Ricci, para. [0274]).
An electronic tag as disclosed by Marschalkowski having data and codes identifying an object/vehicle/boat as claimed by the applicant (besides other information). Those data/information are processed, are selected/filtered, are displayed, and are transmitted for related uses (see also claim 2’s rationales).
E. Per dependent claims 12-14: The rationales and references for a rejection of claim 10 are incorporated.
Applicant claims that the electronic tag is affixed to a fuel tank and transmits information representative of a fuel level inside the fuel tank; including comparing 
	The examiner respectfully submits that the claimed limitations are merely different intents of use of an electronic tag (an electronic tag affixed to a device of the vehicle is suggested by Marschalkowski et al., para.[0008], [0090]); that tag contains specific information of a vehicle for comparing to related parameters for further decisions/actuations/triggering (see Marschalkowski et al., para. [0008], [0026], [0127], [0275]). 
	Applicant also claims a step of introducing a command, since this is a bidirectional communication; this claimed limitation has been suggested by Marschalkowski et al (i.e., Fig. 2 of Marschalkowski et al., shows a remote server 164 transmit/receive a tag 206-2 comprising device 204-6 current info. See Marschalkowski et al., para. [0008]” In another aspect, a method is performed at an electronic tag having one or more processors and memory. The method includes: (1) receiving, via a first communication channel, a request to transmit via a radar channel, the request comprising device identification information; (2) determining whether the received device identification information matches device identification information for the electronic tag, where the device identification information for the electronic tag  is stored at the tag; and (3) in accordance with a determination that the received device identification information matches the device identification information for the electronic tag, causing a signal to be transmitted via the radar channel.”  (see also Marschalkowski et al., para. [0058], [0064]).
F. Per dependent claim 15: The rationales and references for a rejection of claim 4 are incorporated.
Applicant claims that a vehicle includes an impact detector (i.e., “a collision sensor”, see Ricci para. [0875]) .
Ricci detects that impact and transmitting a corresponding signal about said incidence (see Ricci Fig.2).
7.	Claims 5-6 are rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, and in view of Newman et al. (US Pat 9896096 B2) (herein after Newman).
A. Per dependent claim 5: The rationales and references for a rejection of claim 4 are incorporated.
Applicant claims about calculating by a server other craft and detecting a collision risk and transmitting/displaying a collision risk indicating  where said collision will occur.
The examiner respectfully submits that these are merely “predicting steps” to prevent a collision between vehicles based on their trajectories (i.e., may/may not happen); these claimed steps are not new in navigation (see Ricci, para. [0854]).
Marschalkowski and Ricci do not disclose about obtaining a separate distance between vehicles to avoid a collision; however, Newman suggests that idea (i.e., “calculating their future trajectories”, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski and Ricci with Newman to calculating related vehicle future trajectories, and their separation distance at a certain time to prevent a collision.
B. Per dependent claim 6: The rationales and references for a rejection of claim 4 are incorporated.
Newman also suggests about modifying a trajectory/route plan transmitted in order to reach the available space, and communicating that modifying to related parties (see Newman, col. 25 lines 49-67).
8.	Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, and in view of Arteaga (US Pat 10302759 B1) .
The rationales and references for a rejection of claim 4 are incorporated.
	Applicant claims steps that receiving other craft route plan from different starting points transmitted by the remote server
Marschalkowski in view of Ricci do not disclose claimed limitations; however, Arteaga suggests those claimed steps (see Arteaga, FIG. 2 wherein other vehicle movement information are sent to an ADS-B equipped vehicle for displaying on “ADS-B Display of Traffic Information”).
.
9.	Claim 8 is rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, and in view of Arteaga, and further in view of Zhu et al. (US Pat 9381916 B1).
The rationales and references for a rejection of claim 7 are incorporated.
Applicant claims a step of classifications of the vehicle and another craft depending on their respective positions on the route plan, and displaying the classification of the vehicles.
	Marschalkowski, Ricci, and Arteaga may not disclose a type of vehicle; however, Zhu et al., suggest that claimed limitation (see Zhu et al., col. 2 lines 58-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski, Ricci, and Arteaga with Zhu et al., to identify what size/shape of involved vehicle, and how fast moving it would be to prevent a collision between vehicles by modifying a separation distance.
Conclusion
10.	Claims 1-16 are rejected.
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.

Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662